DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120 is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite searching, receiving, presenting, sending, allowing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations searching, receiving, presenting, sending, allowing under their broadest reasonable interpretation, covers performance of the limitation in the mind and marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.  That is, other than recited, “interface, server, display, application software, mobile device”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “interface, display, application software, server, mobile device”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
mere instructions to apply the exception using a generic computer component- (application software and server)
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(interface, display and mobile device)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 3-5 further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1-7 are not patent eligible.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation, “thereafter the reservation sell/buy server searching for present reservations, and thereafter the reservation sell/buy server searching for future reservations stored on the server”. The claim appears to be incomplete with respect to what occurs as a result of the search or if the search is indeed functional. For the purposes of Examination, the Examiner is interpreting the search as meeting the limitations of the claim. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman U.S. Pre-Grant Publication No. 2014/0249878 A1 n further view Nagaraj U.S. Pre-Grant Publication No. 2011/0314115 A1
As per Claims 1 and 6, Kaufman teaches automatically search the mobile device for a possible appointment (see para. 77, 160 and 110);
graphically present the possible appointment to a user via a user interface displayed on a display screen of the mobile device (see para. 42, 66 and 169), the user interface further including a selectable option allowing the user to list the possible appointment for sale when the selectable option is selected (see para. 159);
and send the possible appointment from the mobile device to a server when the selectable option is selected (see para. 33 and 159-160). Kaufman does not explicitly teach a possible reservation. Nagaraj describes customers selling reservations to other customers (see para. 51). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (reservation of Nagaraj) for the appointment of Kaufman. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art to modify the application of Kaufman to include the teachings of Nagaraj to assist a user who has more interest in a particular slot, as taught by the cited portions of Nagaraj.
As per Claim 7, Kaufman teaches the appointment sell/buy server receiving a search request from a buyer’s mobile device (see para. 93-94 and 77); in response to the received search request, the reservation sell/buy server searching past appointments stored on the server, thereafter the reservation sell/buy server searching for present appointments, and thereafter the reservation sell/buy server searching for future reservations stored on the server (see para. 187). Kaufman does not explicitly teach a possible reservation. Nagaraj describes customers selling reservations to other customers (see para. 51). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (reservation of Nagaraj) for the appointment of Kaufman. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art to modify the application of Kaufman to include the teachings of Nagaraj to assist a user who has more interest in a particular slot, as taught by the cited portions of Nagaraj.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman U.S. Pre-Grant Publication No. 2014/0249878 A1 n further view Nagaraj U.S. Pre-Grant Publication No. 2011/0314115 A1 in further view of Rose U.S. Pre-Grant Publication No. 20050267787 A1
As per Claim 2, Kaufman teaches the application software automatically searching the mobile device for a possible appointment (see para. 77, 160 and 110);
the application software graphically presenting the possible appointment to a user via a user interface displayed on a display screen of the mobile device (see para. 42, 66 and 169), the user interface further including a selectable option allowing the user to list the possible appointment for sale when the selectable option is selected (see para. 159);
the application software sending the possible appointment from the mobile device to a server when the selectable option is selected (see para. 33 and 159-160). Kaufman does not explicitly teach a possible reservation. Nagaraj describes customers selling reservations to other customers (see para. 51). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (reservation of Nagaraj) for the appointment of Kaufman. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the application of Kaufman to include the teachings of Nagaraj to assist a user who has more interest in a particular slot, as taught by the cited portions of Nagaraj.
and
Kaufman does not explicitly teach the limitation taught by Rose the application software adding the possible reservation to a list that is displayed on a user interface on the display screen of the mobile device when the selectable option is selected (see fig. 9-10). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kaufman and Nagaraj to include the teachings of Rose to provide availability in a chart format. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman U.S. Pre-Grant Publication No. 2014/0249878 A1 in view Nagaraj U.S. Pre-Grant Publication No. 2011/0314115 A1 in further view of Rose U.S. Pre-Grant Publication No. 20050267787 A1 and Jacob U.S. Pre-Grant Publication No. 2015/0371156 A1
As per Claim 3, Kaufman in view of Nagaraj teaches the method of claim 2 as described above. Kaufman does not explicitly teach the limitation taught by Jacob
determining a predicted market value of reservations held or used by the user, the predicted market value is based at least on previous sale prices of reservations (see para. 45-46).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kaufman and Nagaraj to include the teachings of Jacob to value inventory for a purchase as taught by the method of Jacob.
Kaufman has already been shown to display information on the user interface.
As per Claim 4, Kaufman in view of Nagaraj teaches the method of claim 2 as described above. Kaufman does not explicitly teach the limitation taught by Jacob alerting the user, via the mobile device, when there is a reservation that is available for purchase that is selling below a predicted market value (see para. 45-46 and 66).The motivation is the same as opined above. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman U.S. Pre-Grant Publication No. 2014/0249878 A1 in view of Nagaraj U.S. Pre-Grant Publication No. 2011/0314115 A1 in further view of Rose U.S. Pre-Grant Publication No. 20050267787 A1 and Schwankl et al. U.S. Pre-Grant Publication No. 2002/0099642 A1
As per Claim 5, Kaufman in view of Nagaraj teaches the method of claim 2 as described above. Kaufman does not explicitly teach the limitation taught by Schwankl determining a suggested listing price for at least one of the possible reservations, and displaying the suggested listing price to the user via the user interface (see para. 90). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kaufman and Nagaraj to include the teachings of Schwankl to assist a seller formulating a price, as taught by the cited portion of Schwankl.
Conclusion
This is a continuation of applicant's earlier Application No. 16/293296.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628